Citation Nr: 0327859	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  96-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to an initial rating higher than 20 percent  
for degenerative joint disease of the left ankle.  

3.  Entitlement to an initial rating higher than 20 percent 
for subluxation of the acromioclavicular joint of the right 
shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from April 1989 to 
February 1995.  The veteran had earlier service from December 
1978 through March 1989, the dates of which are not verified 
in the record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other determinations, 
granted service connection for degenerative joint disease of 
the lumbosacral spine, degenerative joint disease of the left 
ankle, and subluxation of the acromioclavicular joint of the 
right shoulder, for which it assigned initial evaluations of 
10 percent, 0 percent, and 0 percent, respectively.  The 
veteran has appealed the ratings assigned for these 
disabilities.  A subsequent rating decision of January 2000 
raised the ratings for the left ankle to 20 percent and for 
the right shoulder to 10 percent from March 1995, and a 
rating decision of March 2001 assigned ratings of 20 percent 
for the right shoulder and low back, also effective in March 
1995.  

The notice letter sent to the veteran following the January 
2000 rating decision stated that the 20 percent rating for 
the left ankle and the 20 percent rating for the right 
shoulder were considered to be grants of the benefits sought 
on appellant.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law, and that a rating decision issued after a 
notice of disagreement which grants less than the maximum 
rating available does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the issues 
involving the initial evaluations for the disabilities of the 
left ankle and right shoulder remain on appeal despite the 
award of partial increased ratings.  

The issues involving the initial rating for the service-
connected right shoulder disability will be addressed under 
the remand heading below.  




FINDINGS OF FACT

1.  Degenerative joint disease of the left ankle is 
manifested by pain and severe limitation of motion of the 
ankle joint.  

2.  Degenerative joint disease of the left ankle is not 
manifested by ankylosis or by functional impairment that is 
the equivalent of ankylosis.  

3.  During the period since April 30, 2001, degenerative 
joint disease of the lumbosacral spine established by X-ray 
findings has been manifested by disc space narrowing, severe 
pain, spasm, radiculopathy and periods of incapacitating 
exacerbations.  

4.  During the period before April 30, 2001, degenerative 
joint disease of the lumbosacral spine established by X-ray 
findings was manifested by moderate limitation of motion and 
occasional episodes of pain and spasm.  

5.  During the period before April 30, 2001, degenerative 
joint disease of the lumbosacral spine was not productive of 
more than moderate limitation of motion, listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, or by severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 20 
percent for degenerative joint disease of the left ankle are 
not met.  38 U.S.C.A. §§ 1115, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Code 5271 (2002).  

2.  The criteria for an initial evaluation of 60 percent for 
degenerative joint disease of the lumbosacral strain spine 
for the period since April 30, 2001, are met.  38 U.S.C.A. 
§§ 1115, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Code 5293 (2002).  

3.  The criteria for an initial evaluation higher than 20 
percent for degenerative joint disease of the lumbosacral 
strain spine during the period before April 30, 2001, are not 
met.  38 U.S.C.A. §§ 1115, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5292, 5293, 5295 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - the VCAA.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status 
before the Board and is therefore not yet final.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case cite the applicable law 
and regulations and explain why the veteran's claim was 
denied.  The supplemental statement of the case sets forth 
the text of the VCAA regulations.  

In addition, the record shows that in June 2001 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter provided detailed information concerning the 
evidence needed to support his VA claims.  The letter advised 
the veteran that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letter explained that the RO would help him obtain 
material such as medical records, employment records, or 
records from Federal agencies if he gave enough information 
to enable VA to request them.  The forms required to 
authorize the release of private medical records to the VA 
were provided.  In the aggregate, the statement of the case, 
the supplemental statement of the case, and the RO letter are 
sufficient to put the veteran on notice of the requirements 
of the law, the evidence needed to support his claim, the 
information he must supply to permit VA assistance in 
developing his claim, and the evidence to be procured by the 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

In addition, the Board finds that the June 2001 VCAA 
notification letter sent to the veteran is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, the 
letter expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
veteran was properly notified of his statutory rights.  

It should be mentioned that a second VCAA notice letter was 
sent to the veteran in March 2003 following receipt of a 
February claim for increased ratings for five disabilities.  
One of the disabilities was degenerative joint disease of the 
left ankle, a disability concerning which an appeal to the 
Board was still pending.  Since the requirements of all 
applicable statutory provisions including the VCAA had 
already been satisfied as to this issue by March 2003, the 
letter was unnecessary and redundant insofar as it referred 
to the left ankle.  Its issuance does not require that the 
left ankle issue be held in abeyance for a period of one year 
to permit a reply from the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available VA 
treatment records have been obtained, and the veteran has 
been examined by the VA in connection with his claim as to 
the left ankle.  The record does not indicate that there are 
additional VA or private medical records to be obtained.  No 
further avenues for evidentiary development that might be 
beneficial to the veteran's claim are apparent from the 
record.  

It is relevant to note that in February 2003 the veteran 
submitted additional evidence consisting of outpatient 
treatment records for the period from October 2002 through 
February 2003 and that he has not waived his right to have 
this evidence considered initially by the RO.  However, the 
Board's use of this evidence without prior RO consideration 
does not result in prejudice to the veteran since the 
determination to which it is relevant is favorable to him and 
in fact awards the maximum benefit provided by law.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

I.  Initial Rating For Degenerative Joint Disease Of The Left 
Ankle 

Factual Background  

The veteran underwent a VA examination in April 1995 in 
connection with his original service connection claim, 
received in March 1995.  He reported that he had had left 
ankle pain since 1993 due to prolonged running.  Examination 
showed a full and painless range of motion without Achilles 
enthesopathy.  The diagnosis was left ankle arthralgia.  

At a VA examination in August 1998 the veteran reported a 
history of multiple left ankle sprains and stated that he was 
unable to walk for prolonged periods due to pain which 
limited any physical exercise.  Examination showed increased 
laxity.  There were 10 degrees of flexion and dorsiflexion.  
Inversion was 15 degrees and eversion was 15 degrees.  The 
diagnosis was recurrent sprains of the left ankle with 
ossicles in the area of the lateral and medial malleolus more 
likely than not due to early osteoarthritis.  

The veteran underwent a VA examination in June 2000.  He 
complained of recurrent sprains and reported pain of 8 on a 
scale of 10 which was gradually increasing.  On examination, 
flexion was 25 degrees.  Dorsiflexion was 20 degrees.  
Inversion and eversion were 10 degrees.  The was no laxity.  
X-rays showed mild degenerative joint disease.  The diagnosis 
ankle pain, more likely than not due to degenerative 
arthritis.  

A VA X-ray of the left ankle in January 2003 showed residuals 
of probable old trauma and mild degenerative joint disease.  

Legal criteria 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A 20 percent disability evaluation is provided for  marked 
limitation of motion of the ankle.  A 20 percent evaluation 
is the maximum evaluation available under limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2002).  The 
average normal range of dorsiflexion of the ankle is 0 to 20 
degrees and the average normal range of plantar flexion of 
the ankle is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2002).  

A 20 percent rating is provided for ankylosis of the ankle in 
plantar flexion at less than 30 degrees.  A 30 percent rating 
is provided if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is provided if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Code 5270 (2002).  

A 30 percent evaluation is provided for marked nonunion of 
the tibia and fibula.  A 40 percent evaluation is provided 
for nonunion of the tibia and fibula, with loose motion, and 
a brace is required.  38 C.F.R. § 4.71a, Code 5262 (2002).  

Legal analysis

The present appeal arises from the initial rating assigned 
following the grant of service connection for degenerative 
joint disease of the left ankle, as distinguished from an 
appeal from denial of a claim for increase as defined in 
38 C.F.R. § 3.160(f) (2002).  Separate ratings, known as 
"staged ratings", are potentially assignable for different 
periods of time as warranted by the evidence.  Fenderson v. 
West, 12 Vet. App Vet. App. 119 (1999).  

The record shows that the veteran has a history of recurring 
sprains of the left ankle followed by pain and restriction of 
exercise tolerance.  There is some limitation of motion of 
the ankle joint.  X-rays have shown residuals of old trauma 
and osteoarthritic changes.  

The left ankle disability is currently rated at 20 percent 
under Code 5271 and receives the maximum rating available 
under that code.  No rating higher than 20 percent is 
assignable in the absence of ankylosis, which is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  There is no competent evidence of 
record that the veteran is unable to move his left ankle; 
there is substantial evidence that he can in fact move it.  
Nor can the level of disability associated with the 
disability be considered to be equivalent to ankylosis for 
the purpose of assigning a higher rating by analogy to 
ankylosis.  38 C.F.R. 4.20 (2002) (When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.)  

In some circumstances, an increased rating may be assigned 
when there is functional impairment due to pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's contentions 
emphasize pain as a central element of his disability.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the DeLuca standards do not 
apply when a veteran is in receipt of the maximum rating 
under a code for limitation of motion and where entitlement 
to a higher evaluation was potentially available under a code 
for ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(it was improper for the Board to consider functional loss 
due to pain where veteran was in receipt of maximum 
evaluation for limitation of function of the wrist).  

Although the veteran is potentially eligible for an 
extraschedular rating under C.F.R. § 3.321(b)(1), the Court 
has held that the Board does not have jurisdiction under 38 
C.F.R. § 3.321(b)(1) to assign an extraschedular rating in 
the first instance and that such a rating may be granted only 
by certain officials at the VA Central Office listed in the 
regulation, specifically the Under Secretary for Benefits 
(formerly the Chief Benefits Director) or the Director of the 
VA Compensation and Pension Service.  Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  The Board finds that the disability 
picture in the present case is not exceptional or unusual 
such as to warrant referral of the case to the appropriate 
authorities for a determination as to possible extraschedular 
entitlement.  

Accordingly, a preponderance of the evidence of record in 
this case is against a finding that an initial evaluation 
higher than 20 percent is warranted for degenerative joint 
disease of the left ankle.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

II. Initial Rating For Degenerative Joint Disease Of 
Lumbosacral Spine.

Factual Background 

The veteran underwent a VA examination in April 1995 in 
connection with his original claim for VA benefits.  He 
reported a history of low back pain associated with lifting 
patients.  The pain was variable in intensity and was 
sometimes accompanied by spasm.  Examination showed good 
lordotic curvature with no spasm.  Straight leg raising was 
negative to 80 degrees.  There was a full and painless range 
of motion.  Deep tension reflexes were 2-plus and 
symmetrical.  The diagnosis was degenerative joint disease of 
the lumbosacral spine.  

At a VA examination in August 1998 the veteran complained of 
pain and spasm on arising, with pain in the buttocks.  He had 
flare-ups about once a month which lasted overnight.  
Examination showed tenderness over the sciatic notch.  Left 
ankle jerk was slightly increased and hard to elicit.  
Forward flexion was to 90 degrees.  Dorsiflexion and lateral 
flexion were to 10 degrees.  Rotation was to 40 degrees.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine.  

The veteran underwent a VA examination in June 2000.  He 
complained of back pain that radiated to the buttocks and 
occasionally to the right leg.  The episodes came every two 
weeks and lasted three to seven days.  The pain was 8 on a 
scale of 10 and was worsening.  Examination  showed no pain 
or tenderness over the back or sciatic notch.  Deep tendon 
reflexes and gait were normal.  Flexion was 70 degrees.  
Dorsiflexion was 10 degrees.  Lateral flexion was 10 degrees 
and rotation was 30 degrees.  The diagnosis was chronic low 
back pain more likely than not due to a combination of 
degenerative disk disease and degenerative joint disease.  

VA outpatient treatment records show that in March 1995 the 
veteran was seen for complaints of pain and spasm after 
bending.  On April 30, 2001, and on various subsequent 
occasions he was seen for an exacerbation of disk disease 
manifested by low back pain, spasm and left radiculopathy.  
There was paraspinal tenderness. Straight leg raising was 
positive at 30 degrees.  The range of motion was mildly 
reduced.  In February 2003 the veteran was seen in follow-up 
after an exacerbation of significant low back pain and right 
radiculopathy during the preceding two to three weeks that 
had left him basically homebound.  During the past year he 
had had incapacitating episodes that had totaled more than 
six weeks.  The physician recommended that the veteran be 
evaluated for service-connected disability up to 60 percent.  
The veteran was to continue to take medication as needed for 
spasm.  

Legal criteria 

Under Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, as in effect before September 23, 2002, a 20 
percent rating was provided for moderate disability, with 
recurring attacks.  A 40 percent rating was provided for 
severe disability manifested by recurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  38 C.F.R. § 4.71a, Code 5293.  

Under the current version of Diagnostic Code 5293, as in 
effect since September 23, 2002, ratings are based on 
incapacitating episodes or orthopedic and neurologic 
impairment.  To warrant the next higher rating of 60 percent 
rating under the new criteria, there must be intervertebral 
disc syndrome that results in incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  By "incapacitating episodes" is meant a period of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  Separate 
evaluations may be for application with respect to chronic 
orthopedic and neurologic manifestations, meaning orthopedic 
and neurologic signs and symptoms that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  

A 100 percent evaluation is assigned under Diagnostic Code 
5286 where there is complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Code 5286 (2002).  

Under Code 5010, traumatic arthritis is rated as degenerative 
arthritis under Code 5003.  Under Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is applied 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003 (2002).

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of lumbar spine motion.  The next higher rating of 
40 percent is assigned for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a (2002).  

Under Code 5295, pertaining to lumbosacral strain, a 20 
percent rating may be assigned when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating is 
assignable for severe lumbosacral strain, "with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion."  38 C.F.R. § 
4.71a, Code 5295 (2002).  

Legal analysis 

The present appeal for a higher initial rating for 
degenerative joint disease of the lumbosacral strain spine is 
from an original service connection award; separate or 
"staged" ratings are potentially assignable for individual 
time periods as warranted by the evidence.  Fenderson, Id.  

The record contains X-rays changes of the lumbosacral spine 
consistent with degenerative joint disease and degenerative 
disk disease.  The grant of service connection is for 
degenerative joint disease only, but it is impossible to 
differentiate the impairment due to degenerative joint 
disease from that caused by degenerative disk disease.  
Therefore both will be considered part of the service-
connected disability for rating purposes.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (where the manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition).  

The most recent medical available medical records show 
extended exacerbations of severe back pain with spasm and 
radiculopathy since April 30, 2001, when the veteran was 
examined at a VA outpatient treatment facility.  The degree 
of disability approximates that contemplated in both the pre- 
and post- September 2002 versions of Code 5293 pertaining to 
intervertebral disc syndrome and warrants the assignment of a 
60 percent rating as of April 30, 2001.  It is relevant that 
the effects of pain must be considered when a rating is 
assigned on the basis of limitation of motion.  38 C.F.R. § 
4.40 (2002).  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The VA 
General Counsel has held that Code 5293 involves loss of 
range of motion and that, pursuant to Johnson, impairment due 
to pain must be considered when a disability is rated under 
this code.  See VAOPGCPREC 36-97 (December 12, 1997).  

By assigning a 60 percent initial evaluation for degenerative 
joint disease of the lumbosacral spine the Board is also 
denying an initial rating higher than 60 percent.  Code 5293 
does not provide for a rating higher than 60 percent.  The 
only Diagnostic Code providing for a rating higher than 60 
percent is Code 5286, which requires ankylosis of the entire 
spine at an unfavorable angle, a requirement that clearly is 
not met in this case.  

For the period since September 26, 2003, the veteran is 
theoretically entitled to a review of his claim under revised 
rating criteria that went into effect on that date which 
completely reformulate the criteria for rating disabilities 
of the spine.  See 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Codes 5235 through 
5243).  The revisions include creation of a General Rating 
Formula for Diseases and Disabilities of the Spine but 
continue the September 23, 2002, revisions of Code 5293 that 
permit the assignment of ratings based on incapacitating 
episodes.  Under the September 26, 2003, revisions, a rating 
higher than 60 percent can be assigned only for ankylosis.  

The RO has not yet had an opportunity to review the claim 
under these criteria.  While ordinarily it would potentially 
be prejudicial to the veteran for the Board to proceed to 
issue any decision before the RO has initially considered the 
claim under the new regulation, under the circumstances of 
this case no prejudice will result to him case since it is 
neither shown nor contended that ankylosis is present.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, a 
remand for RO review under the new criteria is unnecessary 
since the revised provisions create no potential for a 
further increase of the rating for the low back disability.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

For the period before April 30, 2001, the RO's assignment of 
a 20 percent rating from March 1995 was based on the codes 
for traumatic arthritis and limitation of lumbar spine 
motion.  However, the degree of limitation of motion shown in 
the record pertaining to that period is no more than 
moderate.  The severe limitation of motion required for a 
maximum rating of 30 percent under that code is not shown.  
Nor do the examination and outpatient treatment records show 
the findings required for the next higher rating of 40 
percent under Code 5295 for lumbosacral strain or under the 
pre-September 2002 version of Code 5293.  

Accordingly, with resolution of reasonable doubt in the 
veteran's favor and application of the provisions of 
38 C.F.R. § 4.7, the Board finds that the overall level of 
impairment associated with the service- connected back 
disability most nearly approximates the pre-September 2002 
Code 5293 criteria for a 60 percent rating during the period 
since April 30, 2001.  

For the period before April 30, 2001, the Board finds that a 
preponderance of the evidence of record in this case is 
against a finding that an initial rating higher than 20 
percent is warranted.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  




ORDER

An initial evaluation higher than 20 percent for degenerative 
joint disease of the left ankle is denied.  

An initial evaluation of 60 percent for degenerative joint 
disease of the lumbosacral strain spine is granted is granted 
from April 30, 2001, subject to the criteria governing the 
payment of monetary awards.  

An initial evaluation higher than 20 percent for degenerative 
joint disease of the lumbosacral strain spine before April 
30, 2001, is denied.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional RO action is 
necessary before the issue of entitlement to a higher initial 
evaluation for the service-connected right shoulder 
disability may be reviewed by the Board.  

The service-connected right shoulder disability is rated 
under Code 5201 on the basis of limitation of motion of the 
arm.  Since the veteran is not in receipt of the maximum 
rating available under that code, the Deluca standards apply 
and the veteran is potentially entitled to a higher 
evaluation based on functional impairment due to pain.  The 
veteran's contentions emphasize pain as a central element of 
his disability.  

Accordingly, the case is remanded for the following actions:

1.  VA outpatient treatment records dated 
since March 2003, the date of the most 
recent such records now on file, should 
be obtained from the VA outpatient clinic 
in Oakland, California.  

2.  The veteran should undergo a current 
orthopedic examination to ascertain the 
current level of disability associated 
with the service-connected right shoulder 
disability.  The examination report 
should the matter of functional 
impairment due to pain.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

3.  Any additional development and 
notification actions required to satisfy 
the VCAA should be undertaken.  

4.  When the record is complete, the RO 
should readjudicate the remanded issue.  
If the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



